DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “resin” in line 3. It is unclear what part of the previously
recited elements the “resin” is part of without further information in order to understand the
metes and bounds of the claim. It is noted that none of the layers of the at least one front encapsulation layer was disclosed to comprise resin. Additionally, it is unclear which particular front encapsulation layer from “at least one front encapsulation layer…comprising pigment particles distributed therein” is being referenced to have the particular mass concentration. Clarification is requested. 
Claim 21 recites the limitation “an interior front sheet and interior front encapsulant
layer” in line 2. It is unclear the difference between the previously mentioned front sheet and an interior front sheet as a “front sheet” implies it is the outermost layer. Additionally, it is noted that all of the front encapsulation layers would be considered to be an “interior front encapsulant layer” as they are within the photovoltaic module without further definition, such that it is unclear how to distinguish between the “interior front encapsulant layer” and any of the “at least one front encapsulation layer” in the claims. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalkanoglu et al. (US 2010/0282318).
Regarding claim 17, Kalkanoglu discloses a photovoltaic module (50) comprising: 
a front sheet (58) arranged on a light incident side of said photovoltaic module; 
a back sheet (64) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 6); 
a photovoltaic conversion device (52) disposed between said front sheet and said back sheet (see Figure 6); 
at least one front encapsulation layer (56 and 66) disposed between said photovoltaic conversion device and said front sheet and comprising pigment particles distributed therein ([0060]); 
wherein said front encapsulation layer comprises a first zone (66) and a second zone (56), said first zone being situated closer to said front sheet than said second zone (see Figure 6), said first zone comprising a higher density of pigment particles than said second zone (encapsulant resin layer 56 is not disclosed to contain pigment, so the first zone of overlay film 66 containing pigment has a higher density of pigment particles).
Regarding claim 20, Kalkanoglu discloses all the claim limitations as set forth above, and further discloses said pigment comprises at least one of:  
zinc-based pigments;
Titanium-based pigments;
Iron-based pigments;
Chromium-based pigments;
Bismuth-based pigments;
Cobalt-based pigments;
Aluminium-based pigments;
Tin-based pigments;
Copper-based pigments (zinc and titanium based pigments; [0025]).
Claim(s) 17, 21, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasubramanian et al. (US 2016/0218234).
Regarding claim 17, Balasubramanian discloses a photovoltaic module (1200; see Figure 12) comprising: 
a front sheet (1201) arranged on a light incident side of said photovoltaic module (see Figure 12); 
a back sheet (1210) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 12); 
a photovoltaic conversion device (1208) disposed between said front sheet and said back sheet (see Figure 12); 
at least one front encapsulation layer (1203 and 1207) disposed between said photovoltaic conversion device and said front sheet (see Figure 12) and comprising pigment particles (1204) distributed therein (see Figure 12);
wherein said front encapsulation layer comprises a first zone (1203) and a second zone (1207), said first zone being situated closer to said front sheet than said second zone (see Figure 12), said first zone comprising a higher density of pigment particles than said second zone (encapsulant 1207 is not disclosed to contain pigment, so the first zone of layer 1203 containing pigment has a higher density of pigment particles).
Regarding claim 21, Balasubramanian discloses all the claim limitations as set forth above, and further discloses an interior front sheet and interior front encapsulant layer situated between the at least one front encapsulation layer and the photovoltaic conversion device (it is disclosed that one or more graphic layers may be disposed on one or more encapsulant layers on the light incident surface of the photovoltaic layer, such that one or more additional layers may be disposed between the one or more graphic layers and the photovoltaic layer ([0064]), which means an interior front sheet and an interior front encapsulant layer can also be between the front encapsulant and the photovoltaic conversion device, as set forth above).
Regarding claim 44, Balasubramanian discloses all the claim limitations as set forth above, and further discloses building structure comprising at least one photovoltaic module according to Claim 17 (it is disclosed the photovoltaic module can be a rooftop tile; [0092]; see Figure 13A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2010/0282318), as applied to claim 17 above, and in view of Kubota (US 6,268,558).
Regarding claim 18, Kalkanoglu discloses all the claim limitations as set forth above, and further discloses the pigment can be nanoparticle titanium dioxide, zinc oxide or colored pigments ([0025]), but the reference does not expressly disclose at least 50% of said pigment particles have a diameter ranging from 100 nm to 1 micron.
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles can be selected from titanium dioxide, zinc oxide or colored pigments (C8/L4-15) having a mean particle size of about 0.01 to about 0.8 microns (C8/L66-67).
As Kalkanoglu is not limited to any specific examples of pigment particle diameters and as pigment particles on the light-receiving surface of a solar panel having diameters with a mean particle size of about 0.01 to about 0.8 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable particle size for at least 50% of said pigment particles, including a mean particle size of about 0.01 to about 0.8 microns in the device of Kalkanoglu.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 19, Kalkanoglu discloses all the claim limitations as set forth above, but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of resin.
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles is about 30 to 500% by weight based on the binder (C9/L1-2) and the amount of the binder and pigment added is about 40 to 180 % by weight based on the dispersing medium (C9/L23-25), which means the amount of pigment particles is about 12 to 900% by weight based on the dispersing medium.
As Kalkanoglu is not limited to any specific examples of pigment particle concentration and as the amount of pigment particle ranging from about 12 to 900% by weight based on the dispersing medium were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable amount of pigment particle to be included in the resin, including an amount of about 12 to 900% by weight of the resin in the device of Kalkanoglu.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness, such that “about 12%” disclosed by Kubota overlaps with the claimed 10 parts per hundred of resin. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Alternatively, claims 17, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2010/0282318).
Regarding claim 17, Kalkanoglu discloses a photovoltaic module (50) comprising: 
a front sheet (58) arranged on a light incident side of said photovoltaic module; 
a back sheet (64) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 6); 
a photovoltaic conversion device (52) disposed between said front sheet and said back sheet (see Figure 6); 
at least one front encapsulation layer (56 and 66) disposed between said photovoltaic conversion device and said front sheet and comprising pigment particles distributed therein ([0060]); 
wherein said front encapsulation layer comprises a first zone (66) and a second zone (56), said first zone being situated closer to said front sheet than said second zone (see Figure 6).
While Kalkanoglu does not expressly disclose said first zone comprising a higher density of pigment particles than said second zone, the reference discloses encapsulant resins (56) can contain from about 0.1 to 1 percent by weight additives such as titanium dioxide and zinc oxide ([0064]), which are known pigment materials ([0023]). It is noted that there is a finite number of identified, predictable solutions for the relationship between the first zone disclosed to contain pigment and the second zone disclosed to contain pigment in the device of Kalkanoglu, such that either the first zone has a higher density, lower density, or the same density of pigment particles than said second zone. Therefore, absence of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected from the finite number of identified, predictable solutions disclosed above, where the first zone comprises a higher density of pigment particles than said second zone in the device of Kalkanoglu, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 45, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses said first zone can be polymers such as acrylics, polycarbonates, and fluoropolymers such as fluororesins including polyvinylidene fluoride resins and tetrafluoroethylene ethylene copolymers having a thickness from about 10 to 100 microns ([0065] and [0072]) and said pigment particles being distributed throughout the thickness of said first zone ([0052]), but the reference does not expressly disclose said first zone has a thickness between 0.05 and 2 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 46, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses each of said first zone and said second zone comprises pigment particles distributed therein (as set forth in claim 17).
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2010/0282318), as applied to claim 17 above, and in view of Shibata et al. (US 2019/0097070).
Regarding claim 47, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses said first zone can be polymers such as acrylics, polycarbonates, and fluoropolymers such as fluororesins including polyvinylidene fluoride resins and tetrafluoroethylene ethylene copolymers having a thickness from about 10 to 100 microns ([0065] and [0072]) and said pigment particles being distributed throughout the thickness of said first zone ([0052]), but the reference does not expressly disclose said first zone has a thickness between 0.05 and 2 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Modified Kalkanoglu further discloses said second zone can be a resin material such as ethylene vinyl acetate resin, polyurethane, fluororesin, silicone, polyvinyl butyral ([0062]), but the reference does not expressly disclose said second zone has a thickness between 0.05 mm and 2 mm.
Shibata discloses it is well known in the art before the effective filing date of the claimed invention that an encapsulant made of EVA or other known resins such as polyurethane and silicone can have a thickness between 200 micron and 1 cm ([0115]).
As modified Kalkanoglu is not limited to any specific examples of the thickness of a resin encapsulant made of EVA, polyurethane, or silicone and as a resin encapsulant made of EVA, polyurethane, or silicone having a thickness of between 200 micron and 1 cm were well known in the art before the effective filing date of the claimed invention, as evidenced by Shibata above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable thickness for the resin encapsulant, including a thickness between 200 micron and 1 cm in the device of modified Kalkanoglu.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2016/0218234), as applied to claim 17 above, and in view of Kubota (US 6,268,558).
	Regarding claim 18, Balasubramanian discloses all the claim limitations as set forth above, but the reference does not expressly disclose at least 50% of said pigment particles have a diameter ranging from 100 nm to 1 pm.
	Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles have a mean particle size of about 0.01 to about 0.8 microns (C8/L66-67).
As Balasubramanian is not limited to any specific examples of pigment particle diameters and as pigment particle diameters having a mean particle size of about 0.01 to about 0.8 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable particle size for at least 50% of said pigment particles, including a mean particle size of about 0.01 to about 0.8 microns in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 19, Balasubramanian discloses all the claim limitations as set forth above, but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of resin.
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles is about 30 to 500% by weight based on the binder (C9/L1-2) and the amount of the binder and pigment added is about 40 to 180 % by weight based on the dispersing medium (C9/L23-25), which means the amount of pigment particles is about 12 to 900% by weight based on the dispersing medium.
As Balasubramanian is not limited to any specific examples of pigment particle concentration and as the amount of pigment particle ranging from about 12 to 900% by weight based on the dispersing medium were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable amount of pigment particle to be included in the resin, including an amount of about 12 to 900% by weight of the resin in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness, such that “about 12%” disclosed by Kubota overlaps with the claimed 10 parts per hundred of resin. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 20, Balasubramanian discloses all the claim limitations as set forth above, and further discloses a variety of materials for the ink including metal oxide pigments ([0057]), but the reference does not expressly disclose said pigment comprises at least one of:  Zinc-based pigments;
Titanium-based pigments;
Iron-based pigments;
Chromium-based pigments;
Bismuth-based pigments;
Cobalt-based pigments;
Aluminium-based pigments;
Tin-based pigments;
Copper-based pigments.	
Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles can be metal oxides such as titanium oxide and zinc oxide (C8/L4-22).
As Balasubramanian is not limited to any specific examples of pigments and as pigments such as titanium oxide and zinc oxide were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable pigment, including metal oxides such as zinc oxide and titanium oxide in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Alternatively, claim(s) 17, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2016/0218234) in view of Kalkanoglu et al. (US 2010/0282318).
Regarding claim 17, Balasubramanian discloses a photovoltaic module (1200; see Figure 12) comprising: 
a front sheet (1201) arranged on a light incident side of said photovoltaic module (see Figure 12); 
a back sheet (1210) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 12); 
a photovoltaic conversion device (1208) disposed between said front sheet and said back sheet (see Figure 12); 
at least one front encapsulation layer (1203 and 1207) disposed between said photovoltaic conversion device and said front sheet (see Figure 12) and comprising pigment particles (1204) distributed therein (see Figure 12);
wherein said front encapsulation layer comprises a first zone (1203) and a second zone (1207), said first zone being situated closer to said front sheet than said second zone (see Figure 12), but the reference does not expressly disclose said first zone comprising a higher density of pigment particles than said second zone.
Kalkanoglu discloses a photovoltaic module comprising an encapsulant (56), wherein the encapsulant resin (56) can contain from about 0.1 to 1 percent by weight additives such as titanium dioxide and zinc oxide ([0064]), which are known pigment materials ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additives such as titanium dioxide or zinc oxide in the encapsulant of the device of Balasubramanian (1207, as set forth above), as taught by Kalkanoglu, in order to enhance the ultraviolet radiation resistance and/or the radiation stabilization of the encapsulant resin, as taught by Kalkanoglu ([0064]).
While modified Balasubramanian does not expressly disclose said first zone comprising a higher density of pigment particles than said second zone, it is noted that there is a finite number of identified, predictable solutions for the relationship between the first zone disclosed to contain pigment and the second zone disclosed to contain pigment in the device of modified Balasubramanian, such that either the first zone has a higher density, lower density, or the same density of pigment particles than said second zone. Therefore, absence of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected from the finite number of identified, predictable solutions disclosed above, where the first zone comprises a higher density of pigment particles than said second zone in the device of modified Balasubramanian, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 45, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses said first zone can be made of acrylic resins and fluororesins comprising pigment particles being distributed throughout the thickness of said first zone ([0058]), but the reference does not expressly disclose said first zone has a thickness between 0.05 and 2 mm.
	Kalkanoglu further discloses a polymer layer (66) composed of a material such as acrylics, polycarbonates, and fluoropolymers such as fluororesins including polyvinylidene fluoride resins and tetrafluoroethylene ethylene copolymers having a thickness from about 10 to 100 microns ([0065] and [0072]) and said pigment particles being distributed throughout the thickness of said polymer layer ([0052]).
As modified Balasubramanian is not limited to any specific examples of the thickness of the first zone made of an acrylic or fluoro resin comprising pigment particles distributed throughout the thickness of the polymer layer and as a polymer layer comprising pigment particles distributed throughout the thickness of the polymer layer having a thickness from about 10 to 100 microns was well known in the art before the effective filing date of the claimed invention, as evidenced by Kalkanoglu above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable thickness for the polymer layer made of acrylic or fluoro resin and comprising pigment particles distributed throughout the thickness of the polymer layer, including a thickness from about 10 to 100 microns in the device of modified Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 46, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses each of said first zone and said second zone comprises pigment particles distributed therein (as set forth in claim 17).
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2016/0218234) in view of Kalkanoglu et al. (US 2010/0282318), as applied to claim 17 above, and in view of Shibata et al. (US 2019/0097070).
Regarding claim 47, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses said first zone can be made of acrylic resins and fluororesins ([0058]) and said second zone can be made of an adhesive or encapsulant such as EVA, silicone, or other known in the art ([0075]), but the reference does not expressly disclose each of said first zone and said second zone has a thickness between 0.05 and 2 mm.
Kalkanoglu further discloses a polymer layer (66) composed of a material such as acrylics, polycarbonates, and fluoropolymers such as fluororesins including polyvinylidene fluoride resins and tetrafluoroethylene ethylene copolymers having a thickness from about 10 to 100 microns ([0065] and [0072]) and said pigment particles being distributed throughout the thickness of said polymer layer ([0052]).
As modified Balasubramanian is not limited to any specific examples of the thickness of the first zone made of an acrylic or fluoro resin comprising pigment particles distributed throughout the thickness of the polymer layer and as a polymer layer comprising pigment particles distributed throughout the thickness of the polymer layer having a thickness from about 10 to 100 microns was well known in the art before the effective filing date of the claimed invention, as evidenced by Kalkanoglu above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable thickness for the polymer layer made of acrylic or fluoro resin and comprising pigment particles distributed throughout the thickness of the polymer layer, including a thickness from about 10 to 100 microns in the device of modified Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Shibata discloses it is well known in the art before the effective filing date of the claimed invention that an encapsulant made of EVA or other known resins such as silicone can have a thickness between 200 micron and 1 cm ([0115]).
As modified Balasubramanian is not limited to any specific examples of the thickness of a resin encapsulant made of EVA or silicone and as a resin encapsulant made of EVA or silicone having a thickness of between 200 micron and 1 cm were well known in the art before the effective filing date of the claimed invention, as evidenced by Shibata above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable thickness for the resin encapsulant, including a thickness between 200 micron and 1 cm in the device of modified Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
Applicant argues that with respect to the 35 USC 112(b) rejection for claim 19, applicant notes that the term “per hundred of resin” is standard terminology. However, the issue is not whether or not “per hundred of resin” is a terminology that is wildly used and known, but that no resin was set forth in claim 19 nor claim 17 from which it depends upon. Additionally, it is unclear which of the “at least one front encapsulation layer” the limitation is referring to as having the mass concentration. Therefore, the claim is still indefinite. 
Applicant argues that with respect to the 35 USC 112(b) rejection for claim 21, Figure 2 of the application shows a front sheet 11 and interior front sheet 25. However, it is unclear whether or not “the at least one front encapsulation layer” encompasses the “interior front encapsulant layer” recited in claim 21. It is noted that all of the front encapsulation layers would be considered to be an “interior front encapsulant layer” as shown in Figure 2 as they are within the device, such that it is unclear how to distinguish between the two limitations in the claims. Additionally, it is unclear how reference numeral 25 can be considered to be a “front sheet” when there is already a front sheet 11, such that it is no longer in the “front” of the device. Thus, the claim is indefinite. 
Applicant argues that Kalkanoglu does not teach or suggest an encapsulant because layer 66 does not provide adhesion and requires an extra adhesive layer 68 to adhere to the top plate. However, nowhere does the claim require an encapsulant to provide adhesion and one of ordinary skill in the art would appreciate any layer that “encapsulates” or covers any portion of a solar cell is commonly known to be an “encapsulant”. Applicant is suggested to further define what the claimed “encapsulant’ requires. 
Applicant argues that the graphic layer of Balasubramanian is not an encapsulant layer because it is a graphic layer. Applicant further argues the materials used for the graphic layer are not typically used as encapsulants and the graphic layer does not exhibit adhesive properties. However, nowhere does the claim require the claimed encapsulant to be a particular material and exhibit adhesive properties, such that one skilled in the art would interpret many materials to be an encapsulating material besides the very narrow interpretation provided by applicant. Applicant asserts the graphic layer is distinct from an encapsulant layer but has not pointed out why besides the terminology used to describe the layer, which is not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721